UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7383 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:September 30, 2010 Item 1. Reports to Stockholders. SEMI-ANNUAL REPORT Six Months Ended September 30, 2010 October 29, 2010 Dear Shareholders: The six-month period ended September 30, 2010 was good for the Perkins Discovery Fund (the “Fund”), while the stock market, in general, was slightly down.The Fund finished the period with a return of +7.59% versus -2.13% for the Dow Jones Wilshire Micro-Cap Index, 0.25% for the Russell 2000® Index, -1.22% for the NASDAQ Composite Index and -2.41% for the S&P 500® Index.Micro-cap stocks, in general, performed about in line with the rest of the market.During the quarter ended September 30, 2010, the Fund was up 11.66% versus 7.19% for the Dow Jones Wilshire Micro-Cap Index. At the Perkins Discovery Fund, we follow a bottom-up approach, using both fundamental and technical chart analysis to find new investment opportunities one by one and to monitor our current holdings.During the six-month period, we acquired six new holdings and disposed of one.As a result, the portfolio expanded from 39 holdings to 44.We started the period with 9.3% in cash and cash equivalents and ended with 13.19% as more money came into the Fund than we spent on new holdings.Since we were in a down market but experiencing net inflows to the Fund, we believe this was appropriate. Our three biggest gaining stocks for the six-month period were Ebix, Inc., Uroplasty, Inc. and NetScout Systems, Inc.Ebix provides internet-based software applications, exchanges and related services to the insurance industry.We initially purchased the holding over four years ago as the earnings were steadily improving and the stock was moving up out of a multi-year consolidation.We plan to hold this company as long as the positive fundamental and technical trends continue, although we did trim back our position in the past and may do so again in the future.Uroplasty is a medical device company with products that address the incontinence market.We initially purchased the holding over three years ago after the company received FDA approval on several new devices.The stock was down significantly in the 2008 and early 2009 market, but was up strongly this year due to clinical trial results and the potential of the company’s new Urgent PC product.NetScout makes software for monitoring and managing high speed computer networks.We initially purchased the stock last year after it had pulled back in a difficult market and was trading at 10X trailing earnings.The stock continues to perform very well. The Fund’s three biggest losers were Conexant Systems, Inc., Wireless Ronin Technologies, Inc. and Mattson Technology, Inc.Conexant is a leading provider of solutions for imaging, audio, embedded modem, and video surveillance applications.Purchased last year as the stock was moving up out of a large base, it continued a strong move up into this spring, but it has been correcting since then.We continue to monitor the position.Wireless Ronin provides electronic data communication systems for digital signage, advertising and interactive kiosks.We originally purchased Wireless Ronin almost four years ago due to high expectations for their digital signage technology, particularly in the fast food industry.Acceptance of the technology has been slower than expected and we have sold part of our holding, but recent results are more encouraging.Mattson manufactures processing equipment used in the production of semi-conductors.We purchased our holding this spring as the stock was 1 in an uptrend based on expectations for a strong ramp in sales of their products.Sales, however, were not as robust as expected and the stock corrected into mid-September.We are continuing to hold our position. The table below shows the Fund’s performance for various periods ended September 30, 2010. Perkins Dow Jones Russell NASDAQ S&P Annualized Discovery Wilshire 2000® Composite 500® Total Return Fund Micro-Cap Index Index Index Index Since 4-9-98 Inception 11.88% 6.64% 4.13% 2.13% 1.99% Ten Year 5.87% 6.25% 4.00% -4.29% -0.43% Five Year 5.08% -1.28% 1.60% 1.94% 0.64% Three Year -5.09% -6.70% -4.29% -4.29% -7.16% One Year 21.04% 5.46% 13.35% 11.60% 10.16% Gross Expense Ratio: 2.90% The Fund’s performance by calendar year is shown in the table below. Perkins Dow Jones Russell NASDAQ S&P Discovery Wilshire 2000® Composite 500® Calendar Period Fund Micro-Cap Index Index Index Index 1998 (Partial Year) 9.67% -16.28% -11.36% 21.34% 12.84% 67.54% 40.68% 21.26% 85.58% 21.03% 7.61% -18.08% -3.02% -39.29% -9.15% 17.76% 24.82% 2.49% -21.05% -11.91% -31.18% -8.54% -20.48% -31.53% -22.18% 67.87% 84.03% 47.25% 50.01% 28.62% 22.55% 15.87% 18.33% 8.59% 10.92% 1.13% 0.99% 4.55% 1.37% 4.88% 20.46% 16.02% 18.37% 9.52% 15.80% 4.31% -8.52% -1.57% 9.81% 5.49% -51.52% -44.98% -33.79% -40.54% -37.00% 65.26% 47.59% 27.17% 43.89% 26.46% 2010 (YTD to 09/30/10) 20.92% 9.21% 9.12% 4.38% 3.89% Annualized (Inception to 09/30/10) 11.88% 6.64% 4.13% 2.13% 1.99% Please note that performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 800-366-8361. The Fund imposes a 1.00% redemption fee on shares held less than 90 days.Performance data does not reflect the redemption fee.If it had, return would be reduced. We experienced a strong stock market, in general, starting in March of 2009 through April of this year.This was followed by a correction through the end of August but then an up September and October, historically the two weakest months of the year.This meshes nicely with the Four-Year Presidential Cycle, which calls for a significant rally from the low point of the mid-term election year to the high of the 2 following year.Also, on average, November through April is historically the strongest six-month period of the year.Putting these things together makes us feel positive about the market going forward. We cannot control the action of the market; however, we will continue to choose stocks that we believe can do well over the long term using our same bottom-up selection process of looking for small companies that are benefiting from positive change.And, of course, we continue to monitor our holdings.Some of these will reach levels where they will be sold, even though they may continue to be good companies.Others will not work out in the way we anticipated and will be candidates to be sold.Both will be replaced with new ideas, as part of an ongoing process.We believe the Perkins Discovery Fund is well positioned in micro-cap growth stocks that hold significant promise for the future. Thank you for your continued support. Sincerely, Richard W. Perkins, CFA Daniel S. Perkins, CFA President Executive Vice President Opinions expressed above are those of Richard W. Perkins or Daniel S. Perkins and are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Small company investing involves additional risks such as limited liquidity and greater volatility. The Fund invests in micro-cap and early stage companies which tend to be more volatile and somewhat more speculative than investments in more established companies. As a result, investors considering an investment in the Fund should consider their ability to withstand the volatility of the Fund’s net asset value associated with the risks of the portfolio. The S&P 500® Index is a broad-based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general; the Russell 2000® Index consists of the smallest 2,000 companies in a group of 3,000 U.S. companies in the Russell 3000® Index, as ranked by market capitalization; and the NASDAQ Composite Index is a market capitalization-weighted index that is designed to represent the performance of the National Market System, which includes over 5,000 stocks traded only over-the-counter and not on an exchange.The Dow Jones Wilshire Micro-Cap Index is formed by taking the 2,500 smallest companies, as measured by Market Capitalization of the Dow Jones Wilshire 5000 Index. One cannot invest directly in an index.Please refer to the Schedule of Investments for more information regarding Fund holdings.Fund holdings are subject to change and are not recommendations to buy or sell any security. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. Must be preceded or accompanied by a prospectus.Please read it carefully before investing. The Fund is distributed by Quasar Distributors, LLC. 3 The Perkins Discovery Fund SECTOR ALLOCATION as of September 30, 2010 (Unaudited) *Cash equivalents and liabilities in excess of other assets. EXPENSE EXAMPLE For the Six Months Ended September 30, 2010 (Unaudited) As a shareholder of the Perkins Discovery Fund (the “Fund”), you incur two types of costs: (1) transaction costs and (2) ongoing costs, including investment advisory fees; distribution fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (4/01/10 – 9/30/10). Actual Expenses The first line of the tables below provides information about actual account values based on actual returns and actual expenses. Although the Fund charges no sales load or other transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. You will be charged a redemption fee equal to 1% of the net amount of the redemption if you redeem shares that have been held for less than 90 days. Individual Retirement Accounts (“IRA”) will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of other investment companies as part of their investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds may vary. These expenses are not 4 The Perkins Discovery Fund EXPENSE EXAMPLE For the Six Months Ended September 30, 2010 (Unaudited) (Continued) included in the example below. The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting, custody and transfer agent fees. However, the example below does not include portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by the Fund and other extraordinary expenses as determined under generally accepted accounting principles. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values based on a hypothetical return and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Account During the Period Value 4/1/10 Value 9/30/2010 4/1/10 – 9/30/2010* Actual Hypothetical (5% annual return before expenses) * Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 2.00% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 183/365 (to reflect the one-half year period). 5 The Perkins Discovery Fund SCHEDULE OF INVESTMENTS at September 30, 2010 (Unaudited) Shares Value COMMON STOCKS: 86.2% Administrative Services: 1.4% RCM Technologies, Inc.* $ Ambulatory Health Care Services: 4.6% MEDTOX Scientific, Inc.* RadNet, Inc.* U.S. Physical Therapy, Inc.* Amusement, Gaming & Entertainment: 0.4% Lakes Entertainment, Inc.* Chemical Manufacturing: 0.9% Heska Corp.* Oculus Innovative Sciences, Inc.* Computer & Electronic Manufacturing: 7.2% Advanced Analogic Technologies, Inc.* Compellent Technologies, Inc.* Conexant Systems, Inc.* Digirad Corp.* iCAD, Inc.* Computer Systems Design Services: 15.1% Computer Task Group, Inc.* Ebix, Inc.* NetScout Systems, Inc.* Wireless Ronin Technologies, Inc.* Diversified Financial Services: 0.1% Swordfish Financial, Inc.* Food Manufacturing: 4.3% Diamond Foods, Inc. Inventure Foods, Inc.* Food Services: 3.7% California Pizza Kitchen, Inc.* Famous Dave’s of America, Inc.* Granite City Food & Brewery Ltd.* Healthcare Manufacturing: 8.3% AGA Medical Holdings, Inc.* CardioGenesis Corp.* Cardiovascular Systems, Inc.* EDAP TMS S.A.- ADR* Span-America Medical Systems, Inc. Uroplasty, Inc.* Insurance Carriers: 1.3% Life Partners Holdings, Inc. Internet Services: 1.5% PFSweb, Inc.* Mining: 1.4% USEC, Inc.* Nursing & Residential Care Facilities: 1.8% Metropolitan Health Networks, Inc.* Oil & Gas Extraction: 2.4% Abraxas Petroleum Corp.* Paper Manufacturing: 3.2% Verso Paper Corp.* The accompanying notes are an integral part of these financial statements. 6 The Perkins Discovery Fund SCHEDULE OF INVESTMENTS at September 30, 2010 (Unaudited) (Continued) Shares Value COMMON STOCKS: 86.2% (Continued) Printing & Related Support Activities: 1.5% InnerWorkings, Inc.* $ Professional, Scientific & Technical Services: 17.1% Insignia Systems, Inc.* IntegraMed America, Inc.* Publishing Industries: 1.8% ePlus, Inc.* Retailers: 5.2% ADDvantage Technologies Group, Inc.* Appliance Recycling Centers of America, Inc.* U.S. Auto Parts Network, Inc.* Technology: 0.8% Mattson Technology, Inc.* Telecommunications: 0.4% Broadcast International, Inc.* Toys & Games: 1.8% Summer Infant, Inc.* TOTAL COMMON STOCKS (Cost $12,026,147) SHORT-TERM INVESTMENTS: 13.1% Money Market Funds: 13.1% Invesco Liquid Assets Portfolio - Institutional Class,0.230%^ Invesco Short-Term Prime Portfolio - Institutional Class, 0.152%^ Fidelity Money Market Portfolio - Select Class, 0.202%^ TOTAL SHORT-TERM INVESTMENTS (Cost $2,340,936) TOTAL INVESTMENTS IN SECURITIES: 99.3% (Cost $14,367,083) Other Assets in Excess of Liabilities: 0.7% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ADR American Depository Receipt ^ 7-day yield as of September 30, 2010. The accompanying notes are an integral part of these financial statements. 7 The Perkins Discovery Fund STATEMENT OF ASSETS AND LIABILITIES at September 30, 2010 (Unaudited) ASSETS Investments in securities, at value (Cost $14,367,083) (Note 2) $ Receivables: Fund shares sold Interest Prepaid expenses Total assets LIABILITIES Payables: Fund shares redeemed Investment advisory fees, net Administration fees Custody fees Distribution fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ Net asset value, offering and redemption price per share ($17,811,482 / 694,040 shares outstanding; unlimited shares authorized without par value) $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net investment loss ) Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 8 The Perkins Discovery Fund STATEMENT OF OPERATIONS For the Six Months Ended September 30, 2010 (Unaudited) INVESTMENT INCOME Dividends $ Interest Total investment income EXPENSES (Note 3) Investment advisory fees Distribution fees Adminstration fees Transfer agent fees Registration fees Fund accounting fees Audit fees Miscellaneous expenses Reports to shareholders Chief Compliance Officer fees Legal fees Trustee fees Custody fees Insurance expense Total expenses Less: fees waived ) Net expenses Net investment loss ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 9 The Perkins Discovery Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended Year Ended September 30, 2010# March 31, 2010 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain (loss) on investments ) Change in net unrealized appreciation on investments Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) (b) Total increase in net assets NET ASSETS Beginning of period/year End of period/year $ $ Accumulated net investment loss $ ) $ — (a) Summary of capital share transactions is as follows: Six Months Ended Year Ended September 30, 2010# March 31, 2010 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — Shares redeemed (b) Net increase $ (b) Net of redemption fees of $12,284 and $9,819, respectively. # Unaudited. The accompanying notes are an integral part of these financial statements. 10 The Perkins Discovery Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout each period/year Six Months Ended Year Ended March 31, September 30, 2010# Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment loss ) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) LESS DISTRIBUTIONS: From net realized gain — — ) Paid-in capital from redemption fees (Note 2) * * Net asset value, end of period/year $ Total return %^ % )% )% % % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period/year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed %+ % After fees waived and expenses absorbed %+ % RATIO OF NET INVESTMENT LOSS TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed )%+ )% )% )% )% )% After fees waived and expenses absorbed )%+ )% )% )% )% )% Portfolio turnover rate 2 %^ 39
